Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing February 18, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Variable Investment Fund File No. 811-5125 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended December 31, 2008. Please direct any questions or comments to the attention of the undersigned at 212.922.6838. Very truly yours, /s/ Loretta Johnston Loretta Johnston Senior Paralegal LJ\ Enclosure
